                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 1 of 13 Page ID #:41



                                                                                             1   TIONNA DOLIN (SBN 299010)
                                                                                             2
                                                                                                 e-mail: tdolin@slpattorney.com
                                                                                                 Strategic Legal Practices, APC
                                                                                             3   1840 Century Park East, Suite 430
                                                                                                 Los Angeles, CA 90067
                                                                                             4   Telephone: (310) 929-4900
                                                                                                 Facsimile: (310) 943-3838
                                                                                             5
                                                                                                 Attorneys for Plaintiffs
                                                                                             6   SPANCER HUEISHENG PAN and KATHY IFANG PAN
                                                                                             7

                                                                                             8                       UNITED STATES DISTRICT COURT
                                                                                             9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10

                                                                                            11   SPANCER HUEISHENG PAN and              Case No.: 8:18-cv-02308-KES
STRATEGIC LEGAL PRACTICES, APC




                                                                                                 KATHY IFANG PAN
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12
                                                                                                                                        Hon. Karen E. Scott
                                                                                                             Plaintiffs,
                                                                                            13                                          Dept.: 6D
                                                                                            14       vs.
                                                                                                                                   FIRST AMENDED COMPLAINT
                                                                                            15                                     FOR VIOLATION OF
                                                                                                 VOLVO CARS OF NORTH AMERICA,
                                                                                                                                   STATUTORY OBLIGATIONS
                                                                                            16   LLC; VOLVO OF ORANGE COUNTY;
                                                                                                 and DOES 1 through 10, inclusive,
                                                                                            17
                                                                                                                                        JURY TRIAL DEMANDED
                                                                                            18               Defendants.
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                 FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 2 of 13 Page ID #:42



                                                                                             1         Plaintiffs allege as follows:
                                                                                             2                                         PARTIES
                                                                                             3         1.      As used in this Complaint, the word "Plaintiffs” shall refer to
                                                                                             4   Plaintiffs SPANCER HUEISHENG PAN and KATHY IFANG PAN.
                                                                                             5         2.      Plaintiffs are residents of Orange County, California.
                                                                                             6         3.      As used in this Complaint, the word "Defendants" shall refer to all
                                                                                             7   Defendants named in this Complaint.
                                                                                             8         4.      Defendant    VOLVO      CARS     OF    NORTH      AMERICA, LLC
                                                                                             9   (“Defendant Volvo NA”) is a corporation organized and in existence under the
                                                                                            10   laws of the State of Delaware and registered with the California Department of
                                                                                            11   Corporations to conduct business in California. At all times relevant herein,
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   Defendant was engaged in the business of designing, manufacturing,
                                                                                            13   constructing, assembling, marketing, distributing, and selling automobiles and
                                                                                            14   other motor vehicles and motor vehicle components in Orange County.
                                                                                            15         5.      Defendant VOLVO OF ORANGE COUNTY (“Defendant Volvo
                                                                                            16   OC”) is an unknown business entity conducting business in the State of
                                                                                            17   California. At all times relevant herein, Defendant was engaged in the business
                                                                                            18   of selling automobiles and automobile components and servicing and repairing
                                                                                            19   automobiles in Orange County, California.
                                                                                            20         6.      Plaintiffs are ignorant of the true names and capacities of the
                                                                                            21   Defendants sued under the fictitious names DOES 1 to 10. They are sued
                                                                                            22   pursuant to Code of Civil Procedure section 474. When Plaintiffs become aware
                                                                                            23   of the true names and capacities of the Defendants sued as DOES 1 to 10,
                                                                                            24   Plaintiffs will amend this Complaint to state their true names and capacities.
                                                                                            25                    TOLLING OF THE STATUTES OF LIMITATION
                                                                                            26         7.      To the extent there are any statutes of limitation applicable to
                                                                                            27              Plaintiffs’ claims-
                                                                                            28

                                                                                                                                           1
                                                                                                                   FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 3 of 13 Page ID #:43



                                                                                             1   including, without limitation, the express warranty, implied warranty, and
                                                                                             2   Magnuson-Moss claims – the running of the limitation periods have been tolled
                                                                                             3   by, inter alia, the following doctrines or rules: equitable tolling, the discovery
                                                                                             4   rule, the fraudulent concealment rules, equitable estoppel, the repair rule, and/or
                                                                                             5   class action tolling (e.g., the American Pipe rule).
                                                                                             6                                    FIRST CAUSE OF ACTION
                                                                                             7                    BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA
                                                                                             8               VIOLATION OF SUBDIVISION (D) OF CIVIL CODE SECTION
                                                                                             9                                            1793.2
                                                                                            10          8.        On or about September 30, 2010, Plaintiffs purchased a 2010 Volvo
                                                                                            11   S80,        vehicle   identification   number     YV1960ASXA1132064,     (hereafter
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   "Vehicle"), from Defendant Volvo OC, which was manufactured and or
                                                                                            13   distributed by Defendant. The Vehicle was purchased or used primarily for
                                                                                            14   personal, family, or household purposes. Plaintiffs purchased the Vehicle from a
                                                                                            15   person or entity engaged in the business of manufacturing, distributing, or selling
                                                                                            16   consumer goods at retail.
                                                                                            17          9.        In connection with the purchase, Plaintiffs received an express
                                                                                            18   written warranty, including, a 5-year/60,000 mile express bumper to bumper
                                                                                            19   warranty and a 5-year/60,000 mile powertrain warranty which, inter alia, covers
                                                                                            20   the engine and transmission. Defendant undertook to preserve or maintain the
                                                                                            21   utility or performance of the Subject Vehicle or to provide compensation if there
                                                                                            22   is a failure in utility or performance for a specified period of time. The warranty
                                                                                            23   provided, in relevant part, that in the event a defect developed with the Subject
                                                                                            24   Vehicle during the warranty period, Plaintiffs could deliver the Vehicle for repair
                                                                                            25   services to Defendant's representative and the Vehicle would be repaired.
                                                                                            26          10.       During the warranty period, the Vehicle contained or developed
                                                                                            27   defects, including but not limited to, defects related to the steering system;
                                                                                            28   defects causing the low oil light to illuminate; defects causing excessive oil

                                                                                                                                             2
                                                                                                                       FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 4 of 13 Page ID #:44



                                                                                             1   consumption; defects relating to the engine; defects causing piston ring failure;
                                                                                             2   defects requiring replacement of pistons; defects requiring software upgrades for
                                                                                             3   the engine control module (ECM); defects requiring spark plug kit replacement;
                                                                                             4   defects requiring throttle body intake manifold replacement; defects requiring oil
                                                                                             5   trap replacement; defects requiring cylinder head replacement; defects requiring
                                                                                             6   gasket and/or oil pan replacement; defects causing poor AM radio reception;
                                                                                             7   defects causing weak AM radio signal; electrical defects; defects requiring
                                                                                             8   antenna amplifier multipath replacement; defects causing the airbag light to
                                                                                             9   illuminate; defects related to the SRS control module; defects causing faults in
                                                                                            10   the SRS control module; defects related to fuel economy; defects requiring
                                                                                            11   vacuum pump brake replacement; defects requiring brake booster vacuum pump
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   refurbishment; defects relating to the lubricating and oil system; defects causing
                                                                                            13   squeaking when turning left or right; defects causing the driver side door not to
                                                                                            14   open from the outside; defects requiring power steering fluid reservoir
                                                                                            15   replacement; defects causing the low beam light to burn out; defects requiring
                                                                                            16   replacement of the power steering pump; and/or any other defects enumerated in
                                                                                            17   the Vehicle’s repair history. Said defects substantially impair the use, value, or
                                                                                            18   safety of the Vehicle.
                                                                                            19         11.   Defendant and its representatives in this state have been unable to
                                                                                            20   service or repair the Vehicle to conform to the applicable express warranties
                                                                                            21   after a reasonable number of opportunities. Despite this fact, Defendant failed to
                                                                                            22   promptly replace the Vehicle or make restitution to Plaintiffs as required by Civil
                                                                                            23   Code section 1793.2, subdivision (d) and Civil Code section 1793.1, subdivision
                                                                                            24   (a)(2).
                                                                                            25         12.   Plaintiffs have been damaged by Defendant's failure to comply with
                                                                                            26   its obligations pursuant to Civil Code section 1793.2, subdivision (d) and Civil
                                                                                            27   Code section 1793.1, subdivision (a)(2), and therefore brings this cause of action
                                                                                            28   pursuant to Civil Code section 1794.

                                                                                                                                          3
                                                                                                                  FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 5 of 13 Page ID #:45



                                                                                             1          13. Plaintiffs suffered damages in a sum to be proven at trial in an
                                                                                             2   amount not less than $25,001.00.
                                                                                             3          14.    Defendant's failure to comply with its obligations under Civil Code
                                                                                             4   section 1793.2, subdivision (d) was willful, in that Defendant and its
                                                                                             5   representative were aware that they were unable to service or repair the Vehicle
                                                                                             6   to conform to the applicable express warranties after a reasonable number of
                                                                                             7   repair attempts, yet Defendant failed and refused to promptly replace the Vehicle
                                                                                             8   or make restitution. Accordingly, Plaintiffs are entitled to a civil penalty of two
                                                                                             9   times Plaintiffs’ actual damages pursuant to Civil Code section 1794, subdivision
                                                                                            10   (c).
                                                                                            11          15.    Defendant does not maintain a qualified third-party dispute
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   resolution process which substantially complies with Civil Code section 1793.22.
                                                                                            13   Accordingly, Plaintiffs are entitled to a civil penalty of two times Plaintiffs’
                                                                                            14   actual damages pursuant to Civil Code section 1794, subdivision (e).
                                                                                            15          16.    Plaintiffs seek civil penalties pursuant to section 1794, subdivisions
                                                                                            16   (c), and (e) in the alternative and does not seek to cumulate civil penalties, as
                                                                                            17   provided in Civil Code section 1794, subdivision (f).
                                                                                            18                            SECOND CAUSE OF ACTION
                                                                                            19                BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA
                                                                                            20     VIOLATION OF SUBDIVISION (B) OF CIVIL CODE SECTION 1793.2
                                                                                            21          17.    Plaintiffs incorporate by reference the allegations contained in the
                                                                                            22   paragraphs set forth above.
                                                                                            23          18.    Although    Plaintiffs   presented   the   Vehicle   to   Defendant's
                                                                                            24   representative in this state, Defendant and its representative failed to commence
                                                                                            25   the service or repairs within a reasonable time and failed to service or repair the
                                                                                            26   Vehicle so as to conform to the applicable warranties within 30 days, in violation
                                                                                            27   of Civil Code section 1793.2, subdivision (b). Plaintiffs did not extend the time
                                                                                            28   for completion of repairs beyond the 30-day requirement.

                                                                                                                                           4
                                                                                                                   FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 6 of 13 Page ID #:46



                                                                                             1         19.    Plaintiffs have been damaged by Defendant's failure to comply with
                                                                                             2   its obligations pursuant to Civil Code section 1793.2(b), and therefore brings this
                                                                                             3   Cause of Action pursuant to Civil Code section 1794.
                                                                                             4         20.    Plaintiffs have rightfully rejected and/or justifiably revoked
                                                                                             5   acceptance of the Vehicle, and has exercised a right to cancel the purchase. By
                                                                                             6   serving this Complaint, Plaintiffs do so again. Accordingly, Plaintiffs seek the
                                                                                             7   remedies provided in California Civil Code section 1794(b)(1), including the
                                                                                             8   entire contract price. In the alternative, Plaintiffs seek the remedies set forth in
                                                                                             9   California Civil Code section 1794(b)(2), including the diminution in value of
                                                                                            10   the Vehicle resulting from its defects. Plaintiffs believe that, at the present time,
                                                                                            11   the Vehicle’s value is de minimis.
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12         21.    Defendant's failure to comply with its obligations under Civil Code
                                                                                            13   section 1793.2(b) was willful, in that Defendant and its representative were
                                                                                            14   aware that they were obligated to service or repair the Vehicle to conform to the
                                                                                            15   applicable express warranties within 30 days, yet they failed to do so.
                                                                                            16   Accordingly, Plaintiffs are entitled to a civil penalty of two times Plaintiffs’
                                                                                            17   actual damages pursuant to Civil Code section 1794(c).
                                                                                            18                            THIRD CAUSE OF ACTION
                                                                                            19               BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA
                                                                                            20       VIOLATION OF SUBDIVISION (A)(3) OF CIVIL CODE SECTION
                                                                                            21                                         1793.2
                                                                                            22         22.    Plaintiffs incorporate by reference the allegations contained in
                                                                                            23   paragraphs set forth above.
                                                                                            24         23.    In violation of Civil Code section 1793.2, subdivision (a)(3),
                                                                                            25   Defendant failed to make available to its authorized service and repair facilities
                                                                                            26   sufficient service literature and replacement parts to effect repairs during the
                                                                                            27   express warranty period. Plaintiffs have been damaged by Defendant's failure to
                                                                                            28

                                                                                                                                           5
                                                                                                                  FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 7 of 13 Page ID #:47



                                                                                             1   comply with its obligations pursuant to Civil Code section 1793.2(a)(3), and
                                                                                             2   therefore brings this Cause of Action pursuant to Civil Code section 1794.
                                                                                             3         24.    Defendant's failure to comply with its obligations under Civil Code
                                                                                             4   section 1793.2, subdivision (a)(3) was wilful, in that Defendant knew of its
                                                                                             5   obligation to provide literature and replacement parts sufficient to allow its
                                                                                             6   repair facilities to effect repairs during the warranty period, yet Defendant failed
                                                                                             7   to take any action to correct its failure to comply with the law. Accordingly,
                                                                                             8   Plaintiffs are entitled to a civil penalty of two times Plaintiffs’ actual damages;
                                                                                             9   pursuant to Civil Code section 1794(c).
                                                                                            10                           FOURTH CAUSE OF ACTION
                                                                                            11               BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12                 BREACH OF EXPRESS WRITTEN WARRANTY
                                                                                            13                      (CIV. CODE, § 1791.2, SUBD. (a); § 1794)
                                                                                            14         25.    Plaintiffs incorporate by reference the allegations contained in
                                                                                            15   paragraphs set forth above.
                                                                                            16         26.    In accordance with Defendant's warranty, Plaintiffs delivered the
                                                                                            17   Vehicle to Defendant's representative in this state to perform warranty repairs.
                                                                                            18   Plaintiffs did so within a reasonable time. Each time Plaintiffs delivered the
                                                                                            19   Vehicle, Plaintiffs notified Defendant and its representative of the characteristics
                                                                                            20   of the Defects.     However, the representative failed to repair the Vehicle,
                                                                                            21   breaching the terms of the written warranty on each occasion.
                                                                                            22         27.    Plaintiffs have been damaged by Defendant's failure to comply with
                                                                                            23   its obligations under the express warranty, and therefore brings this Cause of
                                                                                            24   Action pursuant to Civil Code section 1794.
                                                                                            25         28.    Defendant's failure to comply with its obligations under the express
                                                                                            26   warranty was willful, in that Defendant and its authorized representative were
                                                                                            27   aware that they were obligated to repair the Defects, but they intentionally
                                                                                            28

                                                                                                                                           6
                                                                                                                   FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 8 of 13 Page ID #:48



                                                                                             1   refused to do so. Accordingly, Plaintiffs are entitled to a civil penalty of two
                                                                                             2   times of Plaintiffs’ actual damages pursuant to Civil Code section 1794(c).
                                                                                             3                                 FIFTH CAUSE OF ACTION
                                                                                             4                       BY PLAINTIFFS AGAINST DEFENDANTS
                                                                                             5                     BREACH OF THE IMPLIED WARRANTY OF
                                                                                             6                                 MERCHANTABILITY
                                                                                             7                         (CIV. CODE, § 1791.1; § 1794; § 1795.5)
                                                                                             8         29.   Plaintiffs incorporate by reference the allegations contained in the
                                                                                             9   paragraphs set forth above.
                                                                                            10         30.   Pursuant to Civil Code section 1792, the sale of the Vehicle was
                                                                                            11   accompanied by Defendant's implied warranty of merchantability. Pursuant to
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12   Civil Code section 1791.1, the duration of the implied warranty is coextensive in
                                                                                            13   duration with the duration of the express written warranty provided by
                                                                                            14   Defendant, except that the duration is not to exceed one-year.
                                                                                            15         31.   Pursuant to Civil Code section 1791.1 (a), the implied warranty of
                                                                                            16   merchantability means and includes that the Vehicle will comply with each of
                                                                                            17   the following requirements: (1) The Vehicle will pass without objection in the
                                                                                            18   trade under the contract description; (2) The Vehicle is fit for the ordinary
                                                                                            19   purposes for which such goods are used; (3) The Vehicle is adequately
                                                                                            20   contained, packaged, and labelled; (4) The Vehicle will conform to the promises
                                                                                            21   or affirmations of fact made on the container or label.
                                                                                            22         32.   At the time of purchase, or within one-year thereafter, the Vehicle
                                                                                            23   contained or developed the defects set forth above. The existence of each of
                                                                                            24   these defects constitutes a breach of the implied warranty because the Vehicle
                                                                                            25   (1) does not pass without objection in the trade under the contract description,
                                                                                            26   (2) is not fit for the ordinary purposes for which such goods are used, (3) is not
                                                                                            27   adequately contained, packaged, and labelled, and (4) does not conform to the
                                                                                            28   promises or affirmations of fact made on the container or label.

                                                                                                                                          7
                                                                                                                  FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 9 of 13 Page ID #:49



                                                                                             1           33.   Plaintiffs have been damaged by Defendant's failure to comply with
                                                                                             2   its obligations under the implied warranty, and therefore brings this Cause of
                                                                                             3   Action pursuant to Civil Code section 1794.
                                                                                             4                                    SIXTH CAUSE OF ACTION
                                                                                             5                  BY PLAINTIFFS AGAINST DEFENDANT VOLVO NA
                                                                                             6                                       (Fraud by Omission)
                                                                                             7           34.   Plaintiffs incorporate by reference the allegations contained in the
                                                                                             8   paragraphs forth above.
                                                                                             9           35.   Defendant Volvo NA committed fraud by allowing the Vehicle to be
                                                                                            10   sold to Plaintiffs without disclosing that the Vehicle and its engine was defective
                                                                                            11   and susceptible to sudden and premature failure.
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                            12           36.   Indeed, Plaintiffs allege that prior to the sale of the Vehicle to
                                                                                            13   Plaintiffs, Defendant Volvo NA knew that the Vehicle and its engine suffered
                                                                                            14   from an inherent defect, was defective, would fail prematurely, and was not
                                                                                            15   suitable for its intended use.
                                                                                            16           37.   Defendant Volvo NA was under a duty to Plaintiffs to disclose the
                                                                                            17   defective nature of the Vehicle and its engine, its safety consequences and/or the
                                                                                            18   associated repair costs because:
                                                                                            19      a)         Defendant knew that 2010 Volvo S80 vehicles equipped with this
                                                                                            20           engine had one or more defects that can result in various problems,
                                                                                            21           including, but not limited to, improperly burning off and/or consuming
                                                                                            22           abnormally high amounts of engine oil (“Oil Defect”).
                                                                                            23      b)         These conditions present a safety hazard and are unreasonably
                                                                                            24           dangerous to
                                                                                            25           consumers. This is because the Oil Defect prevents the engine from
                                                                                            26           maintaining the proper level of engine oil and causes voluminous oil
                                                                                            27           consumption that cannot be reasonably anticipated or predicted, thereby
                                                                                            28           potentially causing sudden and premature engine failure while the vehicle is

                                                                                                                                           8
                                                                                                                   FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 10 of 13 Page ID #:50



                                                                                              1           operation at any time and under any driving conditions or speeds and thus
                                                                                              2           contributing to car accidents.
                                                                                              3      c)         In addition to these safety hazards, the Oil Defect can result in
                                                                                              4           additional monetary costs to consumers such as Plaintiffs, who can incur
                                                                                              5           costs for unreasonably frequent oil changes and/or oil additions, in addition
                                                                                              6           to repair costs due to resulting breakdown of engine parts.
                                                                                              7      d)         Upon information and belief, Defendant acquired its knowledge of
                                                                                              8           the Oil Defect and its potential consequences prior to Plaintiffs acquiring
                                                                                              9           the Vehicle, through sources not available to consumers such as Plaintiffs,
                                                                                             10           including but not limited to pre-production testing data, post-production
                                                                                             11           testing, early consumer complaints about the Oil Defect made directly to
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                             12           Defendant and its network of dealers, aggregate warranty data compiled
                                                                                             13           from Defendant’s network of dealers, testing conducted by Defendant in
                                                                                             14           response to these complaints, as well as warranty repair and part
                                                                                             15           replacements data received by Defendant from Defendant’s network of
                                                                                             16           dealers, amongst other sources of internal information;
                                                                                             17      e)          Defendant was in a superior position to know the true state of facts
                                                                                             18           about the safety defects contained in the Vehicle and its engine;
                                                                                             19      f)         Plaintiffs could not reasonably have been expected to learn about or
                                                                                             20           discover the Vehicle’s Oil Defect and its potential consequences until after
                                                                                             21           Plaintiffs purchased the Vehicle and Defendant failed to repair it after a
                                                                                             22           number of repair attempts;
                                                                                             23      g)         Defendant knew (or should have known) that Plaintiffs could not
                                                                                             24           reasonably have been expected to learn about or discover the Oil Defect and
                                                                                             25           its potential safety consequences prior to purchasing the subject Vehicle;
                                                                                             26      h)         Defendant knew (or should have known) that Plaintiffs could not
                                                                                             27           reasonably have been expected to learn about the defect until after the
                                                                                             28

                                                                                                                                             9
                                                                                                                    FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 11 of 13 Page ID #:51



                                                                                              1         engine failed and Defendant’s inability to repair it after a number of repair
                                                                                              2         attempts.
                                                                                              3         54.      Plaintiffs are informed, believes, and thereon alleges that while
                                                                                              4         Defendant knew
                                                                                              5   about the Oil Defect, and its safety risks since at least 2010, and prior to Plaintiffs
                                                                                              6   acquiring the Vehicle, Defendant nevertheless concealed and failed to disclose the
                                                                                              7   defective nature of the Vehicle and its engine to Plaintiffs at the time of sale and
                                                                                              8   thereafter. Had Plaintiffs known that
                                                                                              9   the subject Vehicle suffered from the Oil Defect, she would not have purchased
                                                                                             10   the Vehicle.
                                                                                             11         55.      In failing to disclose the defects in the Vehicle’s engine, Defendant
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                             12   Volvo NA has knowingly and intentionally concealed material facts and breached
                                                                                             13   its duty not to do so.
                                                                                             14         56.      The facts concealed or not disclosed by Defendant Volvo to Plaintiffs
                                                                                             15   is material in that a reasonable person would have considered them to be
                                                                                             16   important in deciding whether or not to purchase the Vehicle. Had Plaintiffs
                                                                                             17   known that the Vehicle and its engine were defective at the time of sale, he would
                                                                                             18   not have purchased the Vehicle.
                                                                                             19         57.      Plaintiffs are reasonable consumers who interacted with Defendant
                                                                                             20   Volvo NA’s sales representatives and reviewed materials disseminated by
                                                                                             21   Defendant Volvo NA concerning vehicles of the same year, make and model prior
                                                                                             22   to purchasing the Vehicle. Had Defendant disclosed the Oil Defect, a safety
                                                                                             23   hazard, to its sales representatives and/or the consumer public, Plaintiffs would
                                                                                             24   have been aware of it and would not have purchased the Vehicle.
                                                                                             25         58.      Plaintiffs are reasonable consumers who does not expect their
                                                                                             26   Vehicle’s engine
                                                                                             27   to fail and not work properly. Plaintiffs further expects and assumes that
                                                                                             28   Defendant will not sell or lease vehicles with known material defects, including

                                                                                                                                            10
                                                                                                                     FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 12 of 13 Page ID #:52



                                                                                              1   but not limited to those involving the Vehicle’s engine, and will disclose any such
                                                                                              2   defect to its consumers before selling such vehicles.
                                                                                              3         59.    In failing to disclose the defects in the Vehicle’s engine, Defendant
                                                                                              4   has knowingly and intentionally concealed material facts and breached its duty not
                                                                                              5   to do so.
                                                                                              6         60.    As a result of Defendant Volvo NA’s misconduct, Plaintiffs have
                                                                                              7   suffered and will continue to suffer actual damages.
                                                                                              8

                                                                                              9                                         PRAYER
                                                                                             10         PLAINTIFF PRAYS for judgment against Defendant as follows:
                                                                                             11                   a. For Plaintiffs’ actual damages in an amount according to
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                             12                      proof;
                                                                                             13                   b. For restitution;
                                                                                             14                   c. For a civil penalty in the amount of two times Plaintiffs’
                                                                                             15                      actual damages pursuant to Civil Code section 1794,
                                                                                             16                      subdivision (c) or (e);
                                                                                             17                   d. For any consequential and incidental damages;
                                                                                             18                   e. For costs of the suit and Plaintiffs’ reasonable attorneys’ fees
                                                                                             19                      pursuant to Civil Code section 1794, subdivision (d);
                                                                                             20                   f. For punitive damages;
                                                                                             21                   g. For prejudgment interest at the legal rate; and
                                                                                             22                   h. For such other relief as the Court may deem proper.
                                                                                             23

                                                                                             24   ///
                                                                                             25   ///
                                                                                             26   ///
                                                                                             27   ///
                                                                                             28   ///

                                                                                                                                           11
                                                                                                                   FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                                                            Case 8:18-cv-02308-DOC-JDE Document 5 Filed 01/16/19 Page 13 of 13 Page ID #:53



                                                                                              1                           DEMAND FOR JURY TRIAL
                                                                                              2         Plaintiff hereby demands a jury trial on all causes of action asserted
                                                                                              3   herein.
                                                                                              4   Dated: January 16, 2019               STRATEGIC LEGAL PRACTICES, APC
                                                                                              5

                                                                                              6

                                                                                              7                                   BY:    _________________________________
                                                                                                                                          TIONNA DOLIN
                                                                                              8                                           Attorney for Plaintiffs SPANCER
                                                                                                                                          HUEISHENG PAN and KATHY
                                                                                              9                                           IFANG PAN
                                                                                             10

                                                                                             11
STRATEGIC LEGAL PRACTICES, APC
                                 1840 CENTURY PARK EAST, SUITE 430, LOS ANGELES, CA 90067




                                                                                             12

                                                                                             13

                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                                                          12
                                                                                                                  FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
